UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT
                          _____________________

                                No. 95-60702
                              Summary Calendar

                          _____________________

                              GEORGE POTTS, JR.

                                                Plaintiff-Appellant,

                                     versus

                       PETE POPE; MIKE ROBICHAUX,

                                                Defendants-Appellees.



             Appeal from the United States District Court
               for the Southern District of Mississippi
                       USDC No. 1:94-CV-428-Br-R


                              October 29, 1998

Before KING, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     George Potts, Jr., Mississippi prisoner #A13227, appeals from

the summary judgment granted defendants in his civil rights action.

(Potts’ motions to supplement the record, for appointment of
counsel, and for oral argument are DENIED.)

     Potts contends that the defendants inflicted cruel and unusual

punishment     by   placing    him   in   substandard   living   conditions

following a riot; and that he was deprived of his personal property

without due process of law.          As for the punishment claim, we have


     *
          Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
reviewed the record and the briefs and find no reversible error,

for essentially the reasons relied upon by the district court. See

Potts v. Pope, No. 1:94-CV-428-Br-R (S.D. Miss. Oct. 20, 1995).

       Regarding   the    due   process      claim,   a    random    unauthorized

deprivation of property does not violate due process if an adequate

post-deprivation remedy exists.            Alexander v. Ieyoub, 62 F.3d 709,

712 (5th Cir. 1995).        A deprivation pursuant to policy or other

authorization,     however,       may    violate    due    process   despite   the

availability of such remedies.            Id. at 712-13.        On the other hand,

“[t]he necessity for quick action by the state coupled with an

adequate post-deprivation hearing [may] obviate[] the need for a

predeprivation hearing”.          Beck v. Lynaugh, 842 F.2d 759, 761 (5th

Cir.   1988).      Restated,      the    availability      of    post-deprivation

remedies satisfies due process when exigent circumstances exist

that allow a property seizure without a predeprivation hearing.

McQueen v. Vance, No. 95-50486, slip op. at 2-3 (5th Cir. Sep. 20,

1995)(precedential unpublished opinion).

       Jail authorities acted legitimately to restore order and

ensure security when they seized prisoners’ personal property to

search for contraband.      Under the circumstances, no predeprivation

process was necessary.      In addition, Mississippi provides adequate

post-deprivation relief through legal actions in state court.

Nikens v. Melton, 38 F.3d 183, 185-8 (5th Cir. 1994); MISS. CODE ANN.

§   11-38-1   (Supp.     1998).         Because    Potts   had    adequate   post-

deprivation remedies, there was no due process violation.

                                                                      AFFIRMED




                                        - 2 -